Citation Nr: 0932535	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  02-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
bilateral knee disability prior to January 26, 2007.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a bilateral knee disability from January 26, 
2007.

3.  Entitlement to an initial compensable evaluation for 
carpal tunnel syndrome (CTS), left wrist, prior to March 7, 
2007.

4.  Entitlement to an initial evaluation in excess of 20 
percent for CTS, left wrist from March 7, 2007. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2001 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).

The Veteran's claims were originally before the Board in 
April 2004.  At that time, the Board remanded the Veteran's 
claims for additional evidentiary development.  This 
development was completed and in April 2005, the Board denied 
the Veteran's claims.  The Veteran subsequently appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court), which in a June 22, 2006 order, granted a 
joint motion for remand.  The Veteran's claims were remanded 
in November 2006 for additional evidentiary development 
pursuant to the Court's remand order.  The Veteran's claims 
are again before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability was manifested by 
objective evidence of painful decreased range of motion, 
tenderness to palpation under the medial patellar facet, mild 
patellofemoral crepitation, mild degenerative joint disease, 
mild joint laxity, small effusion, and lateral riding 
patellae which was not "subluxateable."  

2.  Range of motion of the knees bilaterally showed extension 
to 0 degrees and flexion to 124 degrees.  There was no 
objective evidence of additional loss of range of motion due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.   	  
3.  The Veteran's carpal tunnel syndrome, left wrist, was 
objectively "symptomatic" and manifested by evidence of 
wrist pain, give way weakness, decreased grip strength, 
tenderness, "moderate" median nerve involvement, neuritis, 
and neuralgia. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
painful limitation of motion of each knee with arthritis are 
met for the entire period of time covered by this appeal 
prior to January 26, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (2008); Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991).

2.  The criteria for an initial evaluation in excess of 10 
percent for painful limitation of motion of each knee with 
arthritis are not met for any period of time covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260 (2008); Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).

3.  The criteria for a separate evaluation of 10 percent for 
mild joint laxity of each knee, but not higher, are met for 
the entire period of time covered by this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).

4.  Resolving all doubt in the Veteran's favor, the criteria 
for an initial evaluation of 20 percent, but not higher, for 
carpal tunnel syndrome, left wrist, are met for the entire 
period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 
8715 (2008).

5.  The criteria for an initial evaluation in excess of 20 
percent for carpal tunnel syndrome, left wrist, are not met 
for any period of time covered by this appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8715 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that he is entitled to 
higher initial evaluations for his service-connected 
disabilities.  The Veteran was originally granted service 
connection for bilateral knee chondromalacia in the May 2001 
rating decision currently on appeal.  The RO evaluated the 
Veteran's bilateral knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5260, and assigned separate non-
compensable evaluations for each knee, effective May 1, 2001.  

The Board notes that the Veteran's particular bilateral knee 
disability is not listed in the rating schedule.  However, 38 
C.F.R. § 4.27 provides that unlisted disabilities can be 
rated analogously with the first two digits selected from 
that part of the Rating Schedule most closely identifying the 
part or system of the body involved, and the last two digits 
"99."  See also 38 C.F.R. § 4.20 (outlining principles 
related to analogous ratings).  The RO determined that the 
most closely analogous Diagnostic Code was 5260, limitation 
of flexion of the leg.

In the same May 2001 rating decision, the RO also granted 
service connection for carpal tunnel syndrome (CTS), left 
wrist.  The RO evaluated the Veteran's disability under 38 
C.F.R. § 4.124a, Diagnostic Code 8516, and assigned a non-
compensable evaluation, effective May 1, 2001.

A subsequent rating decision issued in August 2007 increased 
the Veteran's disability evaluation for bilateral 
degenerative joint disease (DJD), previously chondromalacia, 
to 10 percent for each knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5260, effective January 26, 2007.  The 
hyphenated code was intended to show that the Veteran's 
disability included symptoms of degenerative arthritis 
(Diagnostic Code 5003) and limitation of flexion of the leg 
(Diagnostic Code 5260).  Similarly, the RO increased the 
Veteran's disability evaluation for left wrist CTS to 20 
percent under 38 C.F.R. § 4.124a, Diagnostic Code 8715, 
effective March 7, 2007.  See October 2008 rating decision. 

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in 
military service and the residual conditions in civilian 
occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the Rating Schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  
Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2008).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded a clinical 
evaluation and physical examination in November 1980 prior to 
entering service.  The clinical evaluation was normal and no 
neurological or bilateral knee abnormalities were found.  It 
was also noted that the Veteran was right-handed.  Subsequent 
examinations conducted in March 1984, February 1989, June 
1994, and March 1995 were also negative for any neurological 
or bilateral knee abnormalities.

The Veteran presented to sick call in March 1995 with 
subjective complaints of numbness in the arms bilaterally for 
a period of approximately two months.  The impression was 
bilateral CTS.  He sought additional care at sick call in 
April and May 1995 after reporting subjective complaints of 
right knee pain.  The impression was right knee acute non-
traumatic arthritis, previous diagnosis of gout.

The Veteran was afforded a clinical evaluation and physical 
examination in February 1999.  A physical examination of the 
Veteran's knees revealed evidence of bilateral crepitus and 
mild joint laxity.  A notation on the report of medical 
history was significant for intermittent multiple joint pain, 
"probably DJD, arthritis, and gouty arthritis."  Otherwise, 
the examiner concluded that the Veteran appeared to be in 
"good-excellent health."

An electromyography (EMG) study was conducted at a private 
medical facility in January 2000.  Results of this study were 
interpreted to confirm the presence of moderate bilateral 
CTS, slightly worse on the left.  The Board notes that the 
Veteran subsequently returned to sick call on more than one 
occasion that same month with subjective complaints of 
increasing pain and numbness in the hands and wrists 
bilaterally.  

Shortly thereafter, the Veteran underwent CTS release surgery 
on the right hand.  Follow-up treatment notes dated February 
and March 2000 showed improvement in the Veteran's condition, 
and by April 2000, it was noted that the Veteran was "doing 
well" and that he had no functional limitations at that 
time.  A clinical evaluation and physical examination 
conducted in July 2000 prior to the Veteran's retirement was 
significant for right hand CTS and release.  No references to 
left wrist CTS were noted.    

The Veteran was also afforded a pre-discharge VA Compensation 
and Pension (C&P) neurological examination in February 2001.  
The examiner noted that the Veteran's past medical history 
was significant for bilateral CTS.  A neurological 
examination conducted at that time was normal and the 
impression was entrapment of the median nerve bilaterally or 
CTS.  

The Veteran also underwent a pre-discharge VA C&P joints 
examination that same month.  The Veteran reported subjective 
complaints of bilateral knee pain, primarily after sitting 
for a prolonged period of time.  A physical examination of 
the Veteran's knees revealed tenderness to palpation under 
the medial patellar facet bilaterally as well as mild 
patellofemoral crepitation with motion.  No evidence of 
effusion, medial or lateral joint line tenderness, or 
anterior, posterior, or varus/valgus disability was found.  
The Lachman and McMurray Tests were negative and range of 
motion testing was 0 to 135 degrees.  X-rays of the bilateral 
knees showed no evidence of significant arthritic change, 
malalignment, or joint space narrowing.  The impression was 
bilateral patellar chondromalacia.   

The Veteran presented to a VA medical facility in September 
2001 with subjective complaints of left wrist pain and 
tingling in the fingers, exacerbated by activity.  Tinel's 
Sign was positive in the left wrist.  The impression was CTS 
and the examiner advised the Veteran to wear wrist splints at 
night.  

A follow-up VA treatment note dated March 2002 was 
significant for left wrist and left knee pain.  Tinel's Sign 
was positive in the left wrist and the Veteran's left knee 
showed evidence of small effusion.  The Veteran's left knee 
was slightly warm upon physical examination, and range of 
motion was described as "preserved" but painful.  The 
impression was CTS and left knee pain.  

The Veteran was afforded another VA C&P neurological 
examination in May 2004.  At the time of the examination, the 
Veteran reported subjective complaints of numbness in the 
left hand and fingers.  The Veteran stated that he worked as 
a full-time handyman doing multiple tasks effectively.  The 
impression was well-documented CTS on the left and surgically 
treated CTS on the right.  The examiner further indicated 
that although the Veteran's CTS was symptomatic, it did not 
result in a significant impairment in his employability, 
particularly where, as here, the Veteran indicated that he 
was able to perform activities of daily living (ADLs) that 
required fine motor movements and finger touch without 
difficulty.

VA administered another C&P joints examination that same 
month.  At the time of the examination, the Veteran stated 
that he felt something "inside" of his knees and indicated 
that he no longer worked at the post office.  A physical 
examination of the Veteran's right knee showed range of 
motion from 0 to 135 degrees.  No evidence of varus/valgus 
laxity or effusion was found and the Anterior Drawer and 
Lachman Tests were negative.  The examiner noted the presence 
of patellofemoral crepitation and lateral riding patella, 
which "was not subluxate able."  Range of motion testing on 
the left knee was 0 to 135 degrees.  No evidence of 
varus/valgus laxity, effusion, or erythema was found and the 
Anterior Drawer and Lachman Tests were negative.  The 
examiner noted the presence of mild patellofemoral 
crepitation and "some"  lateral riding patella, which "was 
not subluxate able."  The impression was bilateral knee pain 
with lateral riding patellae and evidence of patellofemoral 
joint arthrosis.  

The Veteran was afforded a VA C&P neurological examination in 
January 2007.  The Veteran reported left wrist and arm pain 
that affected his ability to work as a carpenter and sleep 
properly.  A physical examination of the left upper extremity 
was negative for muscle atrophy.  Strength testing was 5/5, 
but the examiner observed evidence of give way weakness.  A 
sensory examination was normal and reflexes were +2 and 
symmetrical with the right side.  The examiner concluded that 
there was no clinical evidence of CTS, but suggested that a 
current nerve conduction study was needed. An EMG was 
subsequently conducted in January 2007 and showed evidence of 
bilateral CTS.  According to the examiner, the left median 
nerve was affected to a moderate degree.  
    
The Veteran was also afforded a VA C&P joints examination in 
January 2007.  He described his left wrist pain as constant 
and indicated that it was severe, a "seven" on a scale of 
one to ten.  He reported daily flare-ups (a "ten" on a 
scale of one to ten) and stated that he intermittently used 
wrist splints.  He also stated that his left wrist pain 
interfered with his ability to work as a supply specialist at 
Fort Jackson, resulted in decreased range of motion in the 
left wrist, and affected his ability to perform ADLs such 
that he avoided using his left wrist.  A physical examination 
of the left wrist was negative for radial tenderness, but the 
examiner noted that the Tinel's Sign was present.  The 
examiner concluded that range of motion testing of the 
Veteran's left wrist was not additionally limited by weakened 
movement, excess fatigability, or incoordination following 
repetitive use.  The impression was CTS. 

With regard to the Veteran's knees, he reported pain 
bilaterally, but denied constant pain, locking, swelling, or 
instability.  The Veteran also stated that his bilateral knee 
disability affected his employability to the extent that he 
had to leave his job at the post office, attend vocational 
rehabilitation training, and take a civilian job at Fort 
Jackson.  The Veteran also reported difficulty with mobility, 
concentration, and ADLs, particularly during painful flare-
ups.  These flare-ups, according to the Veteran, occurred 
daily and resulted from prolonged standing for more than one 
hour.  Range of motion testing of the knees was 0 to 124 
degrees bilaterally with pain.  No evidence of swelling, 
deformity, atrophy, tenderness, crepitus, disturbance of 
locomotion, instability, or interference with sitting, 
standing, or weightbearing was found.  In fact, the examiner 
described the Veteran's knees as "stable," and concluded 
that range of motion was not additionally limited by weakened 
movement, excess fatigability, incoordination, or impaired 
ability to execute skilled movements following repetitive 
use.  Bilateral knee x-rays showed mild DJD, greater on the 
left.  The impression was bilateral knee DJD.  

A follow-up EMG conducted at a VA medical facility in March 
2007 was interpreted to show mild prolongation distal motor 
latency in the left median nerve and moderate prolongation 
distal sensory latency in the left median nerve.  

The Veteran was afforded another VA C&P neurological 
examination in November 2007.  The Veteran reported left 
wrist pain at that time.  A physical examination showed no 
evidence of atrophy or sensory loss in the median or any 
other nerve distribution in either hand.  The examiner noted 
that the Veteran was diagnosed as having CTS as recently as 
March 2007.  The examiner also indicated that the Veteran's 
symptoms were "consistent with but not diagnostic of" CTS.

The Veteran also underwent another VA C&P joints examination 
in November 2007.  He reported increased radiating pain from 
the base of the thenar eminence to the forearm, weakness, 
daily flare-ups ("seven" on a scale of one to ten), and 
decreased grip strength in the left hand since the last VA 
examination.  The Veteran stated that he worked at Fort 
Jackson as a plastic worker and carpenter and that his left 
wrist disability affected his ability to concentrate, lift 
objects, and perform certain ADLs.  He reportedly missed one 
month of work due to this disability.  A physical examination 
of the left wrist showed evidence of radial tenderness, but 
no atrophy of the extensor muscles of the forearm, diminished 
fine motor dexterity, or paralysis was found.  Tinel's Sign 
was positive and evidence of neuritis and neuralgia was 
found, but sensation with vibration and light touch was 
intact.  Range of motion testing of the left wrist was not 
additionally limited following repetitive use.  X-rays of the 
left wrist were negative.  No diagnosis was rendered with 
respect to the Veteran's left wrist disability.

I.  Bilateral Knees

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an initial 10 percent 
evaluation for painful limitation of motion of each knee with 
arthritis for the entire period of time covered by this 
appeal prior to January 26, 2007.  As noted above, the 
Veteran's bilateral knee disability was originally rated as 
non-compensably disabling under Diagnostic Code 5260 
(limitation of flexion of the leg).      

Limitation of motion is measured in terms of flexion 
(Diagnostic Code 5260) and extension (Diagnostic Code 5261).  
Normal range of motion for the knee is to 0 degrees on 
extension and to 140 degrees on flexion.  See 38 C.F.R. § 
4.71a, Plate II (2008).  Under Diagnostic Code 5260, a non-
compensable rating is warranted where flexion of the knee is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees, while a 20 percent 
rating is assigned where flexion is limited to 30 degrees.  A 
30 percent evaluation is warranted where flexion is limited 
to 15 degrees.   

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension of the knee is limited to five 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees, while a 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 
percent evaluation is warranted where extension is limited to 
20 degrees, and a 40 percent evaluation is assigned where 
extension is limited to 30 degrees.  A 50 percent evaluation 
is assigned where extension is limited to 45 degrees.

Range of motion testing of the Veteran's knees at the time of 
the February 2001 VA pre-discharge examination was 0 to 135 
degrees.  X-rays of the knees taken at that time also showed 
no evidence of significant arthritic change, malalignment, or 
joint space narrowing.  The impression was bilateral patellar 
chondromalacia.  Similarly, the Veteran reported having 
painful motion in a VA treatment note dated March 2002.  
Range of motion testing of the knees was described as 
"preserved," but painful.  At the time of the May 2004 VA 
C&P joints examination, range of motion testing of the knees 
was 0 to 135 degrees.  The examiner also observed evidence of 
pain and diagnosed the Veteran as having bilateral lateral 
riding patellae and evidence of patellofemoral joint 
arthrosis.

Although there is objective evidence of painful, albeit 
slight, limitation of motion of the knees bilaterally for the 
period of time covered by this appeal prior to January 26, 
2007, these measurements are insufficient to warrant an 
initial compensable evaluation for limitation of flexion or 
extension of either knee under Diagnostic Codes 5260 or 5261.

However, the Board has also considered whether, pursuant to 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), the Veteran 
is entitled to initial 10 percent evaluations for painful 
limitation of motion of each knee with arthritis for the 
period prior to January 26, 2007.  See Lichtenfels, 1 Vet. 
App. at 488 (finding that Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 provide that painful motion due to degenerative 
arthritis, which is established by x-ray, is deemed to be 
limitation of motion and warrants the minimum compensable 
rating (10 percent) for the joint, even if there is no actual 
limitation of motion).  

The Board finds that the preponderance of the evidence 
supports an initial 10 percent evaluation for painful 
limitation of motion of each knee with arthritis in this case 
for the entire period of time period of time covered by this 
appeal prior to January 26, 2007.

The Board acknowledges that the Veteran experienced painful 
limitation of motion during this period of time.  
Additionally, bilateral knee x-rays taken as early as 
February 2001 found evidence of bilateral patellar 
chondromalacia.  The x-ray report noted no significant 
arthritic changes.  This tends to indicate that there were 
some arthritic changes, but that they were not significant.  
This interpretation is consistent with the other evidence of 
record.  In February 1999, while in service, the Veteran was 
diagnosed as "probably" having DJD, arthritis, and gouty 
arthritis pertaining to his knees, and as having 
patellofemoral joint arthrosis in May 2004.  Accordingly, the 
Board finds that the Veteran is entitled to an initial 10 
percent evaluation for painful limitation of motion of each 
knee with arthritis for the entire period of time covered by 
this appeal prior to January 26, 2007.  See Diagnostic Code 
5003 and Lichtenfels, supra.

The preponderance of the evidence, however, is against an 
initial evaluation in excess of 10 percent for painful 
limitation of motion of each knee with arthritis for any 
period of time covered by this appeal.  Range of motion 
testing of the knees conducted in January 2007 was 0 to 124 
degrees bilaterally with pain.  Bilateral knee x-rays showed 
mild DJD, greater on the left, and the impression was 
bilateral knee DJD.  Although there is objective evidence of 
painful limitation of motion of the knees bilaterally for the 
period of time covered by this appeal from January 26, 2007, 
these measurements are insufficient to warrant an initial 
evaluation in excess of 10 percent for limitation of flexion 
or extension of either knee under Diagnostic Codes 5260 or 
5261.

Resolving all doubt in the Veteran's favor, the Board also 
finds that the Veteran is entitled to separate 10 percent 
evaluations for mild joint laxity of each knee, but not 
higher, for the entire period of time covered by this appeal.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 
5257 provides disability evaluations for recurrent 
subluxation or lateral instability.  Specifically, a 10 
percent evaluation is assigned for slight recurrent 
subluxation or lateral instability, while a 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation is assigned for 
severe recurrent subluxation or lateral instability.  

Words such as "mild," "moderate," and "severe" are not 
defined in VA's Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

STRs associated with the claims file revealed that the 
Veteran was diagnosed with and treated for bilateral mild 
joint laxity in February 1999 while still in service.  
Moreover, the Veteran has intimated during the pendency of 
this appeal that he has problems with stability as a result 
of his bilateral knee disability.  See August 2002 VA Form 9 
(noting that the Veteran had difficulty squatting).  
Accordingly, the Board finds that the Veteran's bilateral 
knee laxity more nearly approximates the criteria for slight 
instability under Diagnostic Code 5257, particularly where, 
as here, the February 1999 STR described the severity of the 
laxity as "mild."  Moreover, neither the medical evidence 
of record nor the Veteran's own lay statements indicated that 
the severity of the bilateral knee laxity was moderate or 
severe, or that it could be interpreted as such.  See 
generally, February 2001, May 2004, and January 2007 VA 
examination reports.  

Consequently, the Veteran is entitled to separate 10 percent 
evaluations for slight instability of each knee under 
Diagnostic Code 5257, but not higher, for the entire period 
of time covered by this appeal.   

While objective evidence of bilateral mild joint laxity was 
noted in February 1999 when the Veteran was still in service, 
subsequent VA examinations dated May 2004 and January 2007 
specifically found no evidence of subluxation or varus/valgus 
laxity, and instead described the Veteran's knees as 
"stable" bilaterally.  Accordingly, the Board finds that 
the Veteran is not entitled to an evaluation in excess of 10 
percent under Diagnostic Code 5257 for either knee for any 
period of time covered by this appeal because, based on this 
evidence, the Veteran's bilateral joint laxity does not more 
nearly approximate the criteria for moderate or severe 
instability.     

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca, supra. The 
Board acknowledges that the Veteran reported subjective 
symptoms of painful motion, poor mobility, and flare-ups.  In 
particular, the Veteran contends that these flare-ups were 
exacerbated by prolonged sitting and resulted in poor 
concentration and some impairment with regard to his ability 
to perform ADLs (i.e., dressing, bathing, toileting, and food 
preparation).  See generally, February 2001, May 2004, and 
January 2007 VA examination reports.  VA examinations showed 
that the Veteran's bilateral knee disability was manifested 
by objective evidence of painful decreased range of motion, 
tenderness to palpation under the medial patellar facet, mild 
patellofemoral crepitation, mild degenerative joint disease, 
mild joint laxity, small effusion, and lateral riding 
patellae which was not "subluxateable."  Id.

However, there was no additional loss of range of motion due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use noted during any 
period of time covered by this appeal.  See, e.g., January 
2007 VA joints C&P examination report.  Furthermore, the 
Board finds that the severity of the Veteran's bilateral knee 
disability is contemplated in the currently assigned 
disability evaluations.  In this regard, the Board notes that 
while the Veteran was unable to satisfy the criteria for a 
compensable rating under either Diagnostic Code 5260 or 5261 
for limitation of motion, he was nevertheless awarded 10 
percent evaluations for each knee for arthritis with painful 
motion for the entire period of time covered by this appeal.  
See Diagnostic Code 5003 and Lichtenfels, supra.  Moreover, 
the Veteran was also awarded separate 10 percent evaluations 
for slight instability of each knee for the entire period of 
time covered by this appeal.  See Diagnostic Code 5257.  

Thus, the Board finds that the Veteran has been compensated 
for the predominant features of his bilateral knee disability 
(i.e., painful limitation of motion and mild instability 
and/or joint laxity), and that this compensation ostensibly 
includes consideration of the Veteran's subjective complaints 
of pain, poor mobility, and flare-ups.  

The Board has considered evaluating the Veteran's bilateral 
knee disability under other pertinent diagnostic codes, but 
the bulk of these diagnostic codes are not applicable in the 
Veteran's case.  

For instance, Diagnostic Code 5256 is not for application in 
this case because there is no objective clinical evidence 
that the Veteran was diagnosed with or treated for ankylosis.  

Similarly, Diagnostic Codes 5258 and 5259 are also not for 
application in the Veteran's case.  These particular 
diagnostic codes provide disability evaluations for semilunar 
dislocated cartilage with frequent episodes of locking, pain, 
and effusion into the joint or for symptomatic residuals 
following the removal of semilunar dislocated cartilage.  
While the Veteran reported subjective complaints of painful 
motion, poor mobility, and flare-ups, there is no objective 
evidence to show that the Veteran was diagnosed with or 
treated for semilunar dislocated cartilage or that he had 
symptomatic residuals following the removal of semilunar 
dislocated cartilage. 

Additionally, Diagnostic Code 5262 contemplates the rating of 
impairments of the tibia and fibula, while Diagnostic Code 
5263 contemplates the rating of genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weightbearing 
objectively demonstrated).  There is no objective clinical 
evidence of record to show that the Veteran was diagnosed 
with or treated for genu recurvatum or any impairments of the 
tibia or fibula.  Thus, these diagnostic code provisions are 
not applicable in this case.

The Board has also considered the propriety of staged 
ratings, however, the evidence does not show a variance in 
the signs and symptoms of the Veteran's service-connected 
bilateral knee disability during the claim period such that 
staged ratings are for application.  See Fenderson, supra.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
bilateral knee disability.  The Board acknowledges that the 
Veteran in this case indicated on more than one occasion that 
he had to switch jobs at least in part because of his 
bilateral knee disability.  See May 2004 and January 2007 VA 
examination reports.  For instance, the Veteran indicated in 
January 2007 that he stopped working at the post office, 
attended vocational rehabilitation training, and attempted to 
return to school, but later obtained a civilian job at Fort 
Jackson.  He reported missing work as a result of the 
service-connected knee disability.  The Board observes that 
generally, the degree of disability specified is adequate to 
compensate for a considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 C.F.R. 4.1.  In this 
case, the Veteran has a combined separate 20 percent rating 
for the service-connected knee disabilities.  There is no 
probative evidence in the record indicating that the 20 
percent rating assigned is inadequate to properly compensate 
the veteran for any time loss from work due to the service-
connected knee disabilities.  The Veteran was advised to 
submit statements from employers in support of his current 
claims, but did not do so.  See April 2004 notice letter.  As 
there is no indication in the record as to why the Veteran's 
case is not appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected bilateral knee disability are 
addressed by the relevant criteria as discussed above.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996).  

In summary, the Board finds that the preponderance of the 
evidence supports (1) an initial evaluation of 10 percent for 
each knee under Diagnostic Codes 5003, 5260, and Lichtenfels 
for the entire period of time covered by this appeal prior to 
January 26, 2007; and (2) a separate 10 percent evaluation 
for slight instability of each knee under Diagnostic Code 
5257 for the entire period of time covered by this appeal.  
However, the Veteran is not entitled to evaluations in excess 
of 10 percent for any period of time covered by this appeal.  
See Diagnostic Codes 5003, 5260, 5257, and Lichtenfels, 
supra.

II.  Carpal Tunnel Syndrome, Left Wrist

The Board notes that the Veteran's left wrist CTS was 
originally evaluated as non-compensably disabling under 
Diagnostic Code 8516 (paralysis of the ulnar nerve), 
effective May 1, 2001.  See May 2001 rating decision.  A 
subsequent rating decision issued in October 2008 increased 
the disability evaluation to 20 percent under Diagnostic Code 
8715 (neuralgia of the median nerve), effective March 7, 
2007.   

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629  (1992).  

Here, the RO failed to fully explain the rationale for 
evaluating the Veteran's left wrist CTS under Diagnostic Code 
8715 at the time the October 2008 rating decision was issued.  
Nevertheless, the Board finds that the RO properly switched 
code provisions to evaluate the Veteran's left wrist CTS 
under Diagnostic Code 8715 because VA examination reports and 
EMG reports of record consistently revealed impairment of the 
median nerve rather than the ulnar nerve.  See VA examination 
reports and EMG reports dated February 2001, January 2007, 
and March 2007.

The introductory note to "Diseases of the Peripheral Nerves" 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree.  Moreover, the rating schedule 
provides that neuralgias characterized by dull and 
intermittent pain of a typical distribution so as to identify 
the nerve, is to be rated on the same scale with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.
  
Neuritis and neuralgia of the median nerve (Diagnostic Codes 
8615, 8715) are rated analogously to paralysis of the median 
nerve (Diagnostic Code 8515).  A 10 percent evaluation is 
assigned for mild incomplete paralysis of the minor (non-
dominant) median nerve, while a 20 percent evaluation is 
assigned for moderate incomplete paralysis of the minor 
median nerve.  A 40 percent evaluation is assigned for severe 
incomplete paralysis of the minor median nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515, 8715.  A 60 percent 
evaluation is assigned for complete paralysis of the minor 
median nerve with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of 
thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  Id.      

Words such as "mild," "moderate," and "severe" are not 
defined in VA's Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

Resolving all doubt in the Veteran's favor, the Board finds 
that the preponderance of the evidence supports an initial 
evaluation of 20 percent, but not higher, for CTS, left 
wrist, for the entire period of time covered by this appeal.  
The Veteran is not entitled to an initial evaluation in 
excess of 20 percent for CTS, left wrist, for any period of 
time covered by this appeal.    

The Board notes that the Veteran was diagnosed as having 
"moderate" bilateral CTS, slightly worse on the left, at 
the time of a January 2000 in-service EMG.  While the Veteran 
also reported subjective complaints of wrist pain and 
numbness and tingling in the fingers, and was advised to wear 
wrist splints, VA neurological examinations conducted in 
February 2001 and May 2004 were otherwise normal.

In fact, the Veteran stated during the May 2004 VA 
neurological examination that he worked as a full-time 
handyman doing multiple tasks effectively.  The examiner also 
noted that although the Veteran's CTS was symptomatic at that 
time, it did not result in a "significant impairment" in 
his employability, particularly where, as here, the Veteran 
was able to perform ADLs that required fine motor movements 
and finger touch without difficulty.  The Veteran also 
reported left wrist and arm pain at the time of the January 
2007 VA examination that affected his ability to work as a 
carpenter and sleep properly.  A physical examination 
revealed evidence of give way weakness and an EMG conducted 
at that time showed evidence of bilateral CTS with moderate 
left median nerve involvement.  Similarly, a follow-up EMG 
conducted in March 2007 was interpreted to show mild to 
moderate involvement of the left median nerve.  Evidence of 
neuritis and neuralgia was found in November 2007, but 
sensation with vibration and light touch was intact. 

Based on the evidence described above and resolving all doubt 
in the Veteran's favor, the Board finds that the Veteran's 
left wrist CTS symptoms more nearly approximate the criteria 
for moderate incomplete paralysis of the minor median nerve 
for the entire period of time covered by this appeal.  Thus, 
he is entitled to an initial 20 percent evaluation, but not 
higher, for left wrist CTS for the entire period of time 
covered by this appeal.

The Veteran is not, however, entitled to an initial 
evaluation in excess of 20 percent for left wrist CTS for any 
period of time covered by this appeal.  As noted above the 
introductory note to 38 C.F.R. § 4.124 makes clear that 
neuralgias characterized by dull and intermittent pain, such 
as is the Veteran's case, are to be rated on the same scale 
with a maximum equal to moderate incomplete paralysis.  See 
38 C.F.R. § 4.124.  The Board is aware that the Veteran self-
reported symptoms of left wrist pain and numbness and 
tingling in the fingers, as well as the occasional inability 
to perform certain ADLs or work-related duties.  These 
findings and complaints, however, correspond to a moderate 
disability rating in light of the other evidence described 
above.  See generally, February 2001, May 2004, January 2007, 
and November 2007 VA examination reports.  In any event, 38 
C.F.R. § 4.124 makes clear that the maximum rating available 
for neuralgias is equal to moderate incomplete paralysis.

Likewise, there is no objective evidence of record indicating 
that the Veteran's symptoms more nearly approximate the 
criteria for severe incomplete paralysis of the minor median 
nerve during this period of time, nor is there evidence of 
record showing that the Veteran had complete paralysis of the 
minor median nerve.  Id.  Although the Veteran described his 
symptoms as "severe" in the January 2007 VA C&P joints 
examination, there was no objective evidence of paralysis 
found at that time of the November 2007 VA C&P joints 
examination.  Accordingly, the Veteran's claim for an initial 
rating in excess of 20 percent for left wrist CTS is denied 
for the entire period of time covered by this appeal.  

The Board has considered the applicability of other 
diagnostic codes contained in 38 C.F.R. § 4.124a, but finds 
that the bulk of these code provisions are not applicable 
because as noted above, neuritis (Diagnostic Code 8615) and 
neuralgia (Diagnostic Code 8715) are rated analogously under 
Diagnostic Code 8515 (paralysis of the median nerve).  The 
Board has also considered the propriety of staged ratings, 
and as discussed above, finds that the assigned 20 percent 
rating is appropriate for the entire appeal period.  
Therefore, staged ratings are not for application in this 
case.  See Fenderson, supra.
 
The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
left wrist CTS.  The Board acknowledges that the Veteran 
indicated on more than one occasion that his ability to work 
was hindered at least in part by his service-connected left 
wrist CTS.  See January and November 2007 VA examination 
reports.  Specifically, the Veteran stated in November 2007 
that his left wrist CTS interfered with his ability to 
concentrate and lift objects in his duties as a plastic 
worker and carpenter.  Moreover, the Veteran indicated that 
he missed approximately one month of work because of this 
condition and that his abilities to perform certain ADLs were 
similarly affected. 

However, there is no indication of record, nor does the 
Veteran allege, that these limitations resulted in marked 
interference or frequent periods of hospitalization to the 
Veteran.  The Veteran was advised to submit statements from 
employers in support of his current claim, but did not do so.  
See April 2004 notice letter.  Furthermore, there is no 
evidence of record to show, nor does the Veteran allege, that 
he was unable to work or that he received Social Security 
Disability benefits as a result of his service-connected left 
wrist CTS.   As there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected left 
wrist CTS are addressed by the relevant criteria as discussed 
above.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun and Bagwell, supra..  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the Veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection.  The Veteran should also be informed that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claim has been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment records and post-service 
treatment records have been obtained.  The Veteran was also 
afforded numerous VA examinations in connection with the 
claims currently on appeal.  Accordingly, the Board finds 
that VA has complied, to the extent required, with the duty-
to- assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e). 


ORDER

An initial evaluation of 10 percent for painful limitation of 
motion of each knee with arthritis, but not higher, is 
granted for the entire period of time covered by this appeal 
prior to January 26, 2007.

An initial evaluation in excess of 10 percent for painful 
limitation of motion of each knee with arthritis is denied.

A separate evaluation of 10 percent for mild joint laxity of 
each knee, but not higher, is granted for the entire period 
of time covered by this appeal. 

An initial evaluation of 20 percent, but not higher, for 
carpal tunnel syndrome, left wrist, is granted for the entire 
period of time covered by this appeal.

An initial evaluation in excess of 20 percent for carpal 
tunnel syndrome, left wrist, is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


